SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

765
KA 10-00020
PRESENT: SMITH, J.P., CENTRA, FAHEY, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

LEMUELE JACKSON, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (VINCENT F. GUGINO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

LEMUELE JACKSON, DEFENDANT-APPELLANT PRO SE.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (MICHELLE L.
CIANCIOSA OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County
(Christopher J. Burns, J.), rendered October 28, 2009. The judgment
convicted defendant, upon his plea of guilty, of reckless endangerment
in the first degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified as a matter of discretion in the interest of
justice and on the law by amending the orders of protection and as
modified the judgment is affirmed, and the matter is remitted to
Supreme Court, Erie County, for further proceedings in accordance with
the same Memorandum as in People v Jackson ([appeal No. 1] ___ AD3d
___ [June 17, 2011]).




Entered:    June 17, 2011                          Patricia L. Morgan
                                                   Clerk of the Court